DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claims 1 and 7 recite the limitation “the surface of the tip is roughened” line 9 and "the distance" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, it has been held that the recitation that an element “will” performing a function is NOT positive limitation but only requires the ability to so perform. It does NOT constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Noordermeer (US Patent No. 4,880,164).
	Regarding claim 1; Noordermeer discloses a nebulizer (figures 1-3 and col.1 lines 57-63: e.g., The nebulizer includes a body 10) comprising: 
a liquid capillary (23, 12, 15 @ figure 3) enclosed within a housing (dual-bore section 11 @ figure 3); and 
a gas capillary (24, 13, 14 @ figure 3) enclosed within the housing (11 figure 3), wherein the gas capillary (24,13 @ figure 3) comprises a body that is non-tapered (figure 3) and an end that is tapered 20 @ figure 3 and col.2 lines 3-7: e.g., The bore 14 of the dual-bore section is tapped at or near to its inner end and the second single-bore section 13 is joined more or less perpendicularly to the body 10 so that its bore forms); 
wherein the house (11 @ figure 3) comprises a tip (figure 3 and col.2 lines 6-13: e.g., A groove 16 is cut in the distal end (tip) of the dual-bore section 11) that is substantially parallel to a cross-section of the liquid capillary (23, 12, 15 @ @ figure 3) and is substantially parallel to a cross-section of the gas capillary (13, 24, 14 @ figure 3), wherein the liquid capillary (23, 12, 15 @ figure 3) comprises an opening (17 @ figure 3) at the tip and the gas capillary (13, 24, 14 @ figure 3) comprises an orifice (18 @ figure 3) at the tip, and 
wherein the surface of the tip (e.g., the distal end of the dual bore section 11 @ figures 2-3) is roughened (not flat in the distal end of the dual bore section 11 figure 2-3), and 
wherein the distance (examiner noted in figure 3 and col.2 lines 60-63: e.g., a first single-bore glass tube section 12 and a second single-bore glass tube section 13 of larger diameter or distance) between the edge of the liquid opening (17 @ figure 3) proximal to the gas orifice (18 @ figure 3) and the edge of the gas orifice (18 @ figure 3) proximal to the liquid opening (17 @ figure 3). See figures 1-3

    PNG
    media_image1.png
    826
    1432
    media_image1.png
    Greyscale

 discloses all of feature of claimed invention except for the distance between the edge of the liquid opening proximal to the gas orifice and the edge of the gas orifice proximal to the liquid opening is at least 1 mm. However, it would have been obvious to one having ordinary skill in the art before the effective of claimed invention to combine nebulizer of Noordermeer with the distance between the edge of the liquid opening proximal to the gas orifice and the edge of the gas orifice proximal to the liquid opening is at least 1 mm for the purpose of reducing the area of the body bordering it, said end of the body being bevelled to reduce the depth of said groove below the gas outlet orifice, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2; Noordermeer discloses the nebulizer (10 @ figure 3) is formed from glass (col.1 lines 57-63: e.g., The nebulizer includes a body 10 which, in this embodiment, is of glass, though other substances such as ceramic or plastics material may be suitable to some applications. The body 10 is made up of a section 11 of dual-bore glass tube, a first single-bore glass tube section 12 and a second single-bore glass tube section 13 of larger diameter). 
Regarding claim 3; Noordermeer discloses all of feature of claimed invention except for the nebulizer is formed from quartz. However, it would have been obvious to one having ordinary skill in the art before the effective of claimed invention to combine nebulizer of Noordermeer with limitation above for the purpose of improving spectroscopic analysis device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4; Noordermeer discloses all of feature of claimed invention except for the nebulizer is formed from one or more polymers. However, it would have been obvious to one having ordinary skill in the art before the effective of claimed invention to combine nebulizer of Noordermeer with limitation above for the purpose of improving spectroscopic analysis device, since it has been held 

Regarding claim 5; Noordermeer discloses all of feature of claimed invention except for the nebulizer is formed from one or more metals or alloys. However, it would have been obvious to one having ordinary skill in the art before the effective of claimed invention to combine nebulizer of Noordermeer with limitation above for the purpose of improving spectroscopic analysis device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6; Noordermeer discloses all of feature of claimed invention except for the nebulizer is formed from two or more materials selected from the group consisting of glass, quartz, polymers, metals, and alloys. However, it would have been obvious to one having ordinary skill in the art before the effective of claimed invention to combine nebulizer of Noordermeer with limitation above for the purpose of improving spectroscopic analysis device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Noordermeer (US Patent No. 4,880,164) in view of Joon (KR 101151165 B1).
Regarding claim 7; Noordermeer discloses a nebulizer (figures 1-3 and col.1 lines 57-63: e.g., The nebulizer includes a body 10) comprising: 
a liquid capillary (23, 12, 15 @ figure 3) enclosed within a housing (dual-bore section 11 @ figure 3); and 
24, 13, 14 @ figure 3) enclosed within the housing (11 figure 3), wherein the gas capillary (24,13 @ figure 3) comprises a body that is non-tapered (figure 3) and an end that is tapered (20 @ figure 3 and col.2 lines 3-7: e.g., The bore 14 of the dual-bore section is tapped at or near to its inner end and the second single-bore section 13 is joined more or less perpendicularly to the body 10 so that its bore forms); 
wherein the house (11 @ figure 3) comprises a tip (figure 3 and col.2 lines 6-13: e.g., A groove 16 is cut in the distal end (tip) of the dual-bore section 11) that is substantially parallel to a cross-section of the liquid capillary (23, 12, 15 @ @ figure 3) and is substantially parallel to a cross-section of the gas capillary (13, 24, 14 @ figure 3), wherein the liquid capillary (23, 12, 15 @ figure 3) comprises an opening (17 @ figure 3) at the tip and the gas capillary (13, 24, 14 @ figure 3) comprises an orifice (18 @ figure 3) at the tip, and 
wherein the surface of the tip (e.g., the distal end of the dual bore section 11 @ figures 2-3) is roughened (not flat in the distal end of the dual bore section 11 figure 2-3), and 
wherein the distance (examiner noted in figure 3 and col.2 lines 60-63: e.g., a first single-bore glass tube section 12 and a second single-bore glass tube section 13 of larger diameter or distance) between the edge of the liquid opening (17 @ figure 3) proximal to the gas orifice (18 @ figure 3) and the edge of the gas orifice (18 @ figure 3) proximal to the liquid opening (17 @ figure 3) is sufficiently large (col.2 lines 60-63: e.g., a first single-bore glass tube section 12 and a second single-bore glass tube section 13 of larger diameter or distance) such that a sample liquid (col.2 lines 1-2: e.g., the first section 12 of single-bore glass tube is connected to lead into the other bore of the dual-bore tube, forming a liquid passage 15 from end to end of the body 10 for the introduction of a sample to be nebulized) in the liquid capillary (23, 12 @ figure 3) is exit the liquid. See figures 1-3
Noordermeer discloses all of feature of claimed invention except for form a thin film on a portion of the tip when a gas stream is exiting the gas orifice. However, Joon teaches that it is known in the art to provide a thin film on a portion of the tip (figure3a-3b to 5a-5b: e.g., the surface of the thin film is a spray hole 441 formed at the other end of the nozzle tip 440, or uniformly coating the thin film surface) when a gas stream is exiting the gas orifice (441 @ figure 3b and 5b).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of claimed invention to combine nebulizer of Noordermeer with form a thin film on a portion of the tip when a gas stream is exiting the gas orifice as taught by Joon for the purpose of easily and accurately coat the sidewall surfaces of the syringe, tube, and the like.
Regarding claim 8; Noordermeer discloses the nebulizer (10 @ figure 3) is formed from glass (col.1 lines 57-63: e.g., The nebulizer includes a body 10 which, in this embodiment, is of glass, though other substances such as ceramic or plastics material may be suitable to some applications. The body 10 is made up of a section 11 of dual-bore glass tube, a first single-bore glass tube section 12 and a second single-bore glass tube section 13 of larger diameter). 
Regarding claim 9; Noordermeer discloses all of feature of claimed invention except for the nebulizer is formed from quartz. However, it would have been obvious to one having ordinary skill in the art before the effective of claimed invention to combine nebulizer of Noordermeer with limitation above for the purpose of improving spectroscopic analysis device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10; Noordermeer discloses all of feature of claimed invention except for the nebulizer is formed from one or more polymers. However, it would have been obvious to one having ordinary skill in the art before the effective of claimed invention to combine nebulizer of Noordermeer with limitation above for the purpose of improving spectroscopic analysis device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11; Noordermeer discloses all of feature of claimed invention except for the nebulizer is formed from one or more metals or alloys. However, it would have been obvious to one 
Regarding claim 12; Noordermeer discloses all of feature of claimed invention except for the nebulizer is formed from two or more materials selected from the group consisting of glass, quartz, polymers, metals, and alloys. However, it would have been obvious to one having ordinary skill in the art before the effective of claimed invention to combine nebulizer of Noordermeer with limitation above for the purpose of improving spectroscopic analysis device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Ros et al (US 2020/0360944) discloses systems and methods for performing serial crystallography by providing an aqueous suspension of a crystal sample to a T-junction at a first flow rate and providing an immiscible oil fluid to the T-junction at a second flow rate.
2) Holland et al (US 2007/0221582) discloses a method of treating contaminated air, gas and surfaces is accomplished through the nebulization of gas and/or liquid oxidants through a field of electromagnetic radiation or sonic waves.
3) Tan (US Patent No. 5,884,846) discloses a concentric nebulizer having applicability in inductively coupled plasma spectrometry is disclosed. The device features a nebulizer tube with a tapered front open end and mechanism for removing, replacing, and adjusting the position of central 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 4, 2021
						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886